FILE COPY




                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00260-CR
                              NO. 02-15-00261-CR


THOMAS PAUL TADSEN                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                     ------------

        FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY
               TRIAL COURT NO. 1378634R, 1379351R

                                     ------------

                            ABATEMENT ORDER

                                     ------------

      It has come to our attention that appellant's brief has not been filed.

Appellant’s brief was originally due on December 2, 2016. We have notified the

trial court judge and the attorneys of record that appellant's brief has not been

filed, as required by rule 38.8(b). See Tex. R. App. P. 38.8(b). Because we have

not received a satisfactory response to our prior notification and in accordance

with rule 38.8(b), we abate the appeal and remand this case to the trial court.
                                                                          FILE COPY




      The trial court shall conduct a hearing, with appellant and appointed

counsel, John W. Stickels, present. At the hearing, the court shall make the

following findings on the record:


      1.    Determine whether appellant desires to prosecute the appeal;

      2.    Determine why appointed counsel has not filed a brief and
            whether counsel has abandoned the appeal;

      3.    If appointed counsel has not abandoned the appeal and
            appellant desires to continue the appeal, determine the exact
            date that counsel will file a brief on appellant’s behalf in the
            court of appeals;

      4.    Determine whether substitute counsel should be appointed to
            represent appellant and appoint substitute counsel, if
            necessary;1

      5.    Determine whether appellant desires to proceed pro se. If so,
            admonish appellant of the dangers and disadvantages of self-
            representation in accordance with Faretta v. California, 422
U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975) and Hubbard v.
            State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987) and
            determine whether appellant’s decision to proceed pro se is
            competently and intelligently made; and

      6.    Take any other measures that the trial court deems necessary
            to insure appellant does not forfeit his right to appeal.

      The trial court shall file a record of the hearing in this court on or before

Friday, February 5, 2016. The record shall include a supplemental reporter's

record and supplemental clerk's record. Upon our receipt of the supplemental

      1If substitute counsel has been appointed to represent appellant, the
supplemental record shall reflect that substitute counsel has been notified of the
appointment. If appellant is incarcerated, the trial court shall also retain him in
the county for a reasonable period of time to allow substitute counsel an
opportunity to confer with appellant.

                                        2
                                                                                FILE COPY




record, the appeal of this cause shall be reinstated automatically without further

order.

         The clerk of this court shall transmit a copy of this order to the attorneys of

record, the trial court judge, the trial court clerk, and the court reporter.

         DATED January 6, 2016.

                                                       PER CURIAM




                                            3